IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1917
                            Filed November 30, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM PAUL ROLAND,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Carol S. Egly and

William A. Price, District Associate Judge.



       William Roland appeals from his judgment and sentence for sexual

exploitation of a minor. CONVICTION AFFIRMED, SENTENCE AFFIRMED IN

PART     AND      VACATED       IN    PART,     AND     CASE REMANDED FOR

RESENTENCING.




       Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



       Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                        2


DOYLE, Presiding Judge.

       A jury found William Roland guilty of sexual exploitation of a minor in

violation of Iowa Code section 728.12(3) (2017). He appeals claiming his counsel

gave ineffective assistance.1 He also challenges the restitution portion of his

sentence. We find Roland did not prove his ineffective assistance of counsel

claims. We find the district court should have determined Roland’s ability to pay,

so we vacate the restitution portion of his sentence and remand for a reasonable

ability to pay determination.

    I. Facts and Proceedings.

       In October 2017, Roland attended a deposition at the Polk County

Courthouse in another criminal case in which he was a defendant. Also attending

the deposition was a prosecutor who was covering for a double-booked colleague.

When the prosecutor entered the deposition room, Roland was seated at the

counsel table with a notebook in front of him. His attorney (deposition counsel)

was with him. During the deposition, a question came up about the case number

“or something along those lines.” To help assist with the answer to the question,

Roland began to flip through his notebook. The prosecutor observed a photograph

in the notebook that concerned him. The photo appeared to be the image of a

naked prepubescent female with her legs spread. The prosecutor was “stunned


1Judgment and sentence was entered on October 30, 2018, so the amended Iowa
Code section 814.7 (Supp. 2019) does not preclude him from raising these claims
of ineffective assistance on direct appeal. See State v. Damme, 944 N.W.2d 98,
103 n.1 (Iowa 2020) (noting “the 2019 amendments to Iowa Code sections 814.6
and 814.7 do not apply retroactively to direct appeals from a judgment and
sentence entered before the statute's effective date of July 1, 2019. The
determinative date is the date of the judgment of sentence that is appealed, not
whether the appeal was already pending on July 1, 2019.” (citations omitted)).
                                        3


for a moment” and wanted to end the deposition and consult with a colleague

before deciding how to handle the matter. The deposition was ended. Roland and

his attorney left the room on their way to exit the courthouse. Meanwhile the

prosecutor spoke to a colleague. One of the prosecutors ran downstairs to stop

Roland and his attorney from leaving the courthouse. Deputies at the security

station directed Roland and his attorney to return to the deposition room. Roland

and his attorney complied. The prosecutors and a couple of deputies stood outside

the deposition room. Roland’s attorney stepped out of the deposition room and

asked why they had been asked to return to the room. The prosecutor explained

he had observed the photograph in Roland’s possession and expressed his

concerns. Roland’s attorney went back into the deposition room and came back

out with two images—the one the prosecutor observed during the deposition and

a picture depicting a group of naked children. The attorney said she got them from

her client. The prosecutor handed the two pictures to a deputy and directed the

deputy to arrest Roland. Roland was arrested and charged with sexual exploitation

of a minor in violation of Iowa Code Section 728.12(3).

      At trial, Roland testified the photos were exhibits from one his cases.

Although his testimony is not clear, his recollection was that the photographs were

exhibits in the case in which the deposition was being taken and were also exhibits

in his divorce case. He couldn’t remember who gave him the photographs and

said they came from the divorce case. The jury found Roland guilty of sexual

exploitation of a minor in violation of Iowa Code Section 728.12(3).

      Roland appeals claiming his deposition attorney and his trial attorney

provided ineffective assistance. He also challenges the court’s restitution award.
                                         4


   II. Standard of Review.

       We review Roland’s ineffective-assistance-of-counsel claims de novo.

State v. Ortiz, 905 N.W.2d 174, 179 (Iowa 2017).

   III. Analysis.

       A. Ineffective assistance of counsel.

       To establish a claim of ineffective assistance of counsel, Roland must show

(1) his counsel failed to perform an essential duty, and (2) this failure resulted in

prejudice. Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 2065,

80 L.Ed.2d 674, 693 (1984); State v. Dalton, 674 N.W.2d 111, 119 (Iowa 2004).

Roland must prove both prongs by a preponderance of the evidence. State v.

Gant, 597 N.W.2d 501, 504 (Iowa 1999).

       B. Deposition counsel.

       Roland claims that his deposition counsel

       at the time of the search and seizure, had a duty to inform him of his
       rights including his right to refuse to tender the contents of the
       notebook in the absence of a warrant. Instead, she cooperated with
       law enforcement by procuring the inculpatory evidence from him and
       providing it to law enforcement.

He asserts his deposition counsel “failed to provide him with legal advice while

both were detained by law enforcement.” The record is devoid of any evidence

about what took place in the deposition room between Roland and his counsel

before she provided the photographs to the deputies. We know nothing of their

conversation or what advice his attorney gave.

       “Generally, claims of ineffective assistance of counsel are preserved
       for postconviction relief proceedings.” Preserving these claims for
       postconviction relief allows the parties to develop an adequate
       record of the claims and provides the attorney charged with
       ineffective assistance with the “opportunity to respond to defendant’s
                                         5


      claims.” However, if “the record is adequate, we may resolve the
      claim on direct appeal.”

State v. Harrison, 914 N.W.2d 178, 206 (Iowa 2018) (citations omitted). “We will

address on direct appeal claims of ineffective assistance of counsel only if we

determine the development of an additional factual record would not be helpful and

these elements can be decided as a matter of law.” State v. Carroll, 767 N.W.2d

638, 641 (Iowa 2009). The record is inadequate to assess this claim. So we need

not discuss or decide questions of the validity of this ineffective-assistance-of-

counsel claim (deposition counsel was not Roland’s trial counsel in this case), or

whether deposition counsel had a duty to inform Roland of his right to refuse to

tender the photographs without a warrant, or when that duty may have attached.

      C. Trial counsel.

      Roland claims his trial attorney was ineffective in failing to file a motion to

suppress the photographs that were obtained as a result of an illegal seizure and

subsequent warrantless search. The State counters that Roland’s trial counsel

was not ineffective in failing to move to suppress because, the State argues, there

was no seizure, there was no search, Roland could have been arrested and then

searched incident to arrest, and, even if the search were unlawful, the inevitable-

discovery doctrine applies.

      Although the parties raise interesting issues, there is precious little evidence

to guide us in this direct appeal. Was there a seizure? The prosecutor asked one

of his colleagues “to run downstairs and stop Mr. Roland and his attorney from

leaving the courthouse.” He then testified, “We were able to get down to the

security station at the front of the courthouse and have the deputies direct him
                                          6


back to the deposition room; ‘him’ being Mr. Roland and his counsel.” Roland and

his counsel went back to the deposition room and went inside while the prosecutor,

his colleague, and a couple of deputies remained out in the hallway. We have not

a clue as to exactly what was told to Roland or his counsel or how it was told. At

some point Roland’s counsel came out of the deposition room and inquired why

they had been asked to return to the room. The prosecutor “explained to her that

[he] observed that photograph in the defendant’s possession.” After telling her

what his “concerns” were, Roland’s attorney went back into the deposition room

and came back out with the photographs in issue. We don’t know how long

counsel was in the room with Roland or what she told him. The prosecutor learned

that the attorney received the photographs from Roland. This record is insufficient

for determining whether there was an illegal seizure or search. The State argues

no harm no foul even if there was an illegal search for the photographs would have

inevitably been legally discovered.      The State has the burden of proving the

evidence would have been discovered through lawful means. State v. Vincik, 436

N.W.2d 350, 354 (Iowa 1989); see also Hogan v. Kelley, 826 F.3d 1025, 1028 (8th

Cir. 2016) (“For [the inevitable-discovery doctrine2] to apply, the government must

prove by a preponderance that there was a reasonable probability that the

evidence would have been discovered by lawful means in the absence of police

misconduct and that the government was actively pursuing a substantial,

alternative line of investigation at the time of the constitutional violation.”). With


2 Under the inevitable-discovery doctrine, “relevant, probative evidence gathered
despite Fourth Amendment violations is not constitutionally excluded when the
police would have inevitably discovered the same evidence acting properly.” State
v. Christianson, 627 N.W.2d 910, 912 (Iowa 2001).
                                          7


the skimpy record, we cannot conclude the State met its burden of establishing

applicability of the inevitable-discovery doctrine. The record is simply inadequate

to assess the claim of ineffective assistance by trial counsel.

       Roland also claims his trial counsel was ineffective “for failing to challenge

Iowa Code § 728.12(3) as constituting a violation of Roland’s right to assist

counsel.” That section provides, in pertinent part: “It shall be unlawful to knowingly

purchase or possess a visual depiction of a minor engaging in a prohibited sexual

act or the simulation of a prohibited sexual act.” Iowa Code § 728.12(3). The

section “does not apply to law enforcement officers, court personnel, licensed

physicians, licensed psychologists, or attorneys in the performance of their official

duties.”   Id. § 728.12(4).   Roland’s argument goes like this: Roland has a

fundamental constitutional right to effective assistance of counsel. The right to

counsel includes the right to assist counsel. To assist counsel, it is necessary that

Roland have access to evidence. Roland concludes he had a constitutional right

to possess the images that were evidence in the criminal case, which was the

subject of the deposition he was attending. He maintains, “Charging criminal

defendants for possessing evidence being used in prosecutions can only serve to

chill the full and free exchange of information between the defendant and his

attorney.” Thus, application of section 728.12(3)—the prohibition on possessing

child pornography—restricts his right to assist his counsel. A similar argument was

raised and rejected in in United States v. Johnson, 456 F. Supp. 2d 1016 (N.D.

Iowa 2006). A federal statute, 18 U.S.C. 3509(m), prevents the unauthorized

release and redistribution of child pornography that law enforcement officers and

the government have gathered for use in a criminal trial. Johnson, 456 F. Supp.
                                          8


2d at 1018. The statute requires that the child pornography remain in the “care,

custody, and control” of the court or government at all times. Id. Defendants and

their legal counsel may inspect, view, and examine the child pornography, but

cannot take it out of the custody of the court or government. Id. Under the record,

it appears the procedures used here are very similar to the federal scheme.

Johnson held that:

       [18 U.S.C.] § 3509(m) is not unconstitutional on its face. The
       statute’s requirement that all child pornography used in criminal trials
       shall remain in the possession of the government or the court does
       not unduly burden the rights of defendants to fair trials. The statute
       imposes no restrictions upon what defendants may or may not
       introduce at trial. Section 3509(m) only restricts who may possess
       the child pornography and whether the child pornography may be
       copied. These restrictions on custody, care, control and copying are
       reasonable.

Id. at 1019.   We agree with the opinion’s rationale, and we reject Roland’s

argument. Iowa Code section 728.12(3) does not restrict a defendant from every

reasonable chance to prepare for his or her defense. Roland makes no claim that

he was restricted access to the material. The record establishes that there are

procedures in place that permit a defense team to view contraband images before

trial. So we see no legal reason why accused sex offenders should be permitted

to possess child pornography when they are facing criminal prosecution for

possessing child pornography. Taken to its logical extreme, Roland would allow

one accused of a drug offense to continue to possess the drugs during prosecution

of his or her criminal case, or one accused as a felon in possession of a firearm to

continue to possess the firearm. Roland’s argument lacks any reasons as to why

he needed the images to assist his attorney in his defense in the other criminal

matter. The record establishes that Roland’s counsel had access to the images.
                                         9


We reject Roland’s argument. Because his argument has no merit, Roland’s trial

counsel had no duty to raise it. See State v. Braggs, 784 N.W.2d 31, 35 (Iowa

2010) (stating counsel has no duty to raise a meritless argument).

       D. Restitution.

       The district court ordered restitution without first conducting the applicable

reasonable-ability-to-pay analysis.3 Thus, we vacate the restitution portion of the

defendant’s sentence and remand for resentencing consistent with the analysis

set out in State v. Albright, 925 N.W.2d 144, 161–62 (Iowa 2019).4




3  See State v. Albright, 925 N.W.2d 144, 159–60 (Iowa 2019) (clarifying certain
items of restitution are subject to a reasonable-ability-to-pay determination and
that a plan of restitution is not complete until the sentencing court issues the
final restitution order, which must consider the offender’s reasonable ability to pay
those items of restitution); see also State v. Moore, 936 N.W.2d 436, 439 (Iowa
2019) (letting stand on further review this court’s ruling vacating
the restitution order and remanding the case for a determination of the defendant’s
reasonable ability to pay after receipt of a final restitution plan). We note the
district court issued the sentencing order before Albright and did not have the
benefit of the case and its progeny. See generally State v. Gross, 935 N.W.2d
695, 702 (Iowa 2019) (noting the court had applied the clarification in many cases
in which the sentencing order predated Albright).
4 Iowa Code chapter 910 was recently amended to presume a defendant has the

ability to pay and shifts the burden to the defendant to request an ability-to-pay
determination. See 2020 Iowa Acts ch. 1074, § 72 (to be codified at § 910.2A
(2021)) (enacting portions of Senate File 457 and providing “[a]n offender is
presumed to have the reasonable ability to make restitution payments for the full
amount of category “B” restitution”). However, our supreme court issued an order
clarifying the recent amendments apply to defendants sentenced on or after June
25, 2020. See Iowa Supreme Ct. Supervisory Order, In the matter of Interim
Procedures Governing Ability to Pay Determinations and Conversion
of Restitution Orders ¶(C) (July 7, 2020) (“A defendant sentenced on or after June
25, 2020, shall be subject to the requirements of S.F. 457.”).
                                          10


   IV. Conclusion.

       We affirm Roland’s conviction of sexual exploitation of a minor. We vacate

the restitution portion of his sentence and remand to the district court on this issue.

       CONVICTION AFFIRMED, SENTENCE AFFIRMED IN PART AND

VACATED IN PART, AND CASE REMANDED FOR RESENTENCING.